DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Replacement drawings were received on 12/30/20.  These drawings are acceptable and have been entered.

Specification
A substitute specification was received on 02/08/21. This substitute specification is acceptable and has been entered.
The specification as filed on 02/08/21 is objected to because of the following informalities:
 The examiner notes that the substitute specification has added a priority claim section which states that the current application intends to claim priority to provisional application #62/672,920 which is titled “Attachment For Firearm Holster That Goes Into Vehicle Seat Belt.” However, the examiner notes that priority claims must be placed within the Application Data Sheet. The examiner notes that should applicant wish to claim priority to this provisional application, at this point they would need to file a petition along with a properly updated Application Data Sheet in order to get the priority data of the provisional application. However, if the applicant does not wish to file the petition to fix priority with regards to the provisional application, they are not required to do so, but they should keep in mind that the current application only receives the priority date of the filing of the current application.  
Appropriate correction is required (Optionally required with regards to the priority claim).
Allowable Subject Matter
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 1st and 2nd paragraphs, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 4 appear to recite “clasp, hasp, fastener, buckle, or connector.” However, the examiner notes that these elements appear to constitute “new matter” as they were never specifically discussed in the original disclosure as filed. Applicant is reminded that “new matter” is not permitted to be added to an application after the application has been filed.
Claim 4 recites “braided nylon rope, parachute cord, paracord, climbing cord, or seven-strand cord.” However, the examiner notes that these elements appear to constitute “new matter” as they 
Claim 7 recites “three (3) rows of circular holes…” However, the examiner notes that this element appear to constitute “new matter” as the original disclosure as filed as filed does not appear to show three rows of circular holes. A review of the drawings appears to show at best, two rows of circular holes. Applicant is reminded that “new matter” is not permitted to be added to an application after the application has been filed.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, and 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “wherein the device is modified for integration of elements of a multitool.” However, the examiner notes that this limitation is indefinite and unclear as it is not clear as to whether the aspects of the “multitool” are actually part of the device or whether the modification allows for the integration of the elements of the multitool? I.e., it is not clear as to what is actually being claimed?
Claims 7 and 8 each recite “attach point”. However, it is indefinite and unclear as to how the “attach point” of claims 7 and 8 relate to the “attachment point” as already recited in claim 1. For purposes of examination, the examiner assumes that the “attach point” as recited in claims 7 and 8 is the same element as the “attachment point” as already recited in claim 1. However, the examiner notes 
Claim 9 recites “incorporating alternating rows of circular holes and rectangular voids.” However, it is indefinite and unclear as to how the “rows” and “voids” of claim 9 relate to the “attachment point” as also recited in claim 1? For purposes of examination, the examiner assumes that they are meant to be the same claim element. Therefore, the phrase “incorporating alternating rows of circular holes and rectangular voids” is meant to be “wherein the attachment point includes 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
As best understood in view of the 112 rejections above, claims 1-5, 8, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,442,807 (Adkisson) in view of U.S. Patent Application No. 2005/0227585 (Falla).
Regarding Claims 1-5, 8, 10 and 11, Adkisson teaches: Claim 1 - a securement device (20) for removable mounting in a vehicle seat belt buckle, said device (20) comprising a formed singular plate having a thickness, integrating a seat belt latch plate (39) and an obversely positioned attachment point (AA, BB, CC) for/capable of allowing further securement of a personal item by means of a metal clip, clasp, hasp, fastener, buckle, or connector, (Annotated Figure 1 Below); Claim 2 – wherein the secured personal item is capable of being a personal safety device, holstered smallarm, or related items and accessories, including, but not limited to, knives, pepper sprays, tasers, and smallarm magazines, cylinders, and speed loaders, (Annotated Figure 1 Below); Claim 4 – wherein the device (20) is modified (holes (AA, BB, CC)) for/capable of allowing integration of interwoven nylon kernmantle cord, braided nylon rope, parachute cord, paracord, climbing cord, or seven-strand cord, such that the interwoven cord effects greater securement of the personal item and elimination of noise associated with motion of the vehicle and imperfect contact between the device and the metal clip, clasp, hasp, fastener, buckle or connector, (Annotated Figure 1 Below); Claim 5 – wherein the device (20) is modified (holes (AA, BB, CC)) for/capable of allowing integration of elements of a multitool, including, but not limited to, a bottle opener, knife, ruler, screwdriver, seat belt cutter, or wrench of any accommodatable size, (Annotated Figure 1 Below); Claim 8 – incorporating two rectangular voids (AA, BB) aligned in parallel on the “attach” point of the device, (Annotated Figure 1 Below); Claim 10 – incorporating an attachment point (21) for a standard seat belt buckle, (Annotated Figure 1 Below); Claim 11 – incorporating a rectangular void (21) for securing into a standard seat belt buckle, (Annotated Figure 1 Below).

    PNG
    media_image1.png
    368
    787
    media_image1.png
    Greyscale

Adkisson does not teach:
(A) The plate being formed of singular metal or hardened plastic (Claim 1); and wherein the device is painted or powder coated to effect a softer finish for aesthetic and ergonomic benefit (Claim 3).
(B) The thickness being approximately 0.1025" thick (Claim 1).
In regards to (A), Falla teaches: Claims 1 and 3 – a plate/connector (100) being formed of singular metal or hardened plastic and wherein the plate/connector (100) is painted or powder coated to effect a softer finish for aesthetic and ergonomic benefit (Paragraph [0032] describes the plate/connector (100) being steel coated with a nylon powder). Therefore, it would have been obvious to one of ordinary skill in the art to modify the device of Adkisson to have the plate being formed of singular metal or hardened plastic (Claim 1); and wherein the device is painted or powder coated to effect a softer finish for aesthetic and ergonomic benefit (Claim 3) as taught by Falla for the purposes of allowing the device of Adkisson to be made from a strong material which is easy to find and manufacture.
Adkisson, and further points to case law Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), which states that the recitation of relative dimensions (0.1025") to the claimed invention does not patentably distinguish the claimed invention as it does not cause the device to perform differently then the prior art device (Crouch), (See MPEP 2144.04).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Rodden whose telephone number is (303)297-4258.  The examiner can normally be reached on M-F, 8-5 MT MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached on (571) 272-2097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHUA E RODDEN/Primary Examiner, Art Unit 3649